A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2021 has been entered.
In view of Applicants’ amendments/remarks, all the previous rejections and/or objections are hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with D. Prather on October 18, 2021.

The application has been amended as follows: 
In the claims:
1.  (currently amended) A WO phage transformation system, said system comprising:
is a serine recombinase comprising an amino acid sequence at least 60% identical to SEQ ID NO: 2, and
b) a second DNA vector comprising an attachment site (attP) recognized by the WO phage integrase protein, wherein the attachment site (attP) comprises a sequence at least 60% identical to SEQ ID NO: 5, SEQ ID NO: 9, or SEQ ID NO: 13.
9.  (currently amended) A WO phage vector, said vector comprising:
	a) a gene encoding a protein with WO phage integrase activity operably linked to a first promoter active in a host cell, wherein the protein with WO phage integrase activity is a serine recombinase comprising an amino acid sequence at least 60% identical to SEQ ID NO: 2, and
b) an 
c) a heterologous gene.
13.  (currently amended) The vector of claim 9, wherein the protein with WO phage integrase activity is a serine recombinase comprising the amino acid sequence of SEQ ID NO: 2.
44.  (currently amended) A WO phage transformation system, said system comprising:
	a) a protein with WO phage integrase activity, wherein the protein with WO phage integrase activity is a serine recombinase comprising an amino acid sequence at least 60% identical to SEQ ID NO: 2, and

46.  (currently amended) The system of claim 45, wherein the DNA vector further comprises the heterologous gene operably linked to a a host cell.

	Claims 1-5, 7-14, 21, 28, 44-46 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656